Title: To George Washington from Brigadier General Jacob Bayley, 26 April 1779
From: Bayley, Jacob
To: Washington, George



Sr
Charlestown [N.H.] 26th April 1779

I mentioned in my Last Letter to your Excelency that I would Transmit the Inteligence that Should be Brot, from Canada by Capt. Travisie, who has returned but the two Indians that went with him and Proceeded amongst the Inhabetants are not returned, So that no inteligence is yet obtained by that Party. Since the Snow has been gone I have Sent Seven men Into Canada who are to Tarry near Quebeck untill Some arivals of Shiping when two of them are to return the others to Tarry untill the 25th of May, unless they make Some Meterial Discovery before that Time.
Colo. Hazen has advanced thus far northward, I am Sorry Flower has not been laid up I cannot Say where the Fault lys.
the Representation of the Quentity to be had here will hold good, Ten Days after I returned from Head Quarters I wrote to mr Cylor that one Hundred thousand Dollars would be wanted to furnish the Magazine at Coos and Desired it might be Immediately Sent to his Purchaseing Commisary, for that Purpose in about one month 15000 Dollars were Sent I waited on Promises untill the first of December when agreeable to your Excelencys and Mr Commisary Flints Direction to me I informed Mr Flint of the Deficiency and informed that if thier was not a Supply of money Sent by the first of January, the ⟨wheat⟩ would be undoubtedly Carried to market, no money of Consequence was Sent not enough Even to Pay of the former Purchases to this Time, no money now to Purchase, which has obliged Colo. Hazin To advance Eleaven thousand Dollars to the Purchaseing Commisary here by which means I hope there will be Enough Flower Provided for the Regt Six weeks, not less than forty Tons of Flower has been Transported from Coos to the Sea ports about Sixteen Hundred bushels has been Stored but all Expended tho, I have not Taken any from the Publick Store for the Servise of the road Partys to Canada or any other Servise, I am much rejoyced that Colo. Hazen is ordered to Coos the Season will not admit to Proceed further till the middle of may I Shall be Happy to Do Every thing to assist him in the Execution of your Excelencys orders and in Every thing whereby the Publick is Served, if a Campaign is Carried on against Canada I believe one thousand men might be raised on this River and Towns adjacent for that Servise. I am your Excelencys Most Obedient Humble Servant
Jacob Bayley
P.S. I have Had no Care of the Stores Since the first of Decr at which time they were Delivered by the Purchaseing Commisary to the Issuing Commisar[y]s from albany neither have I had the Handling of any money from Purchaseing Commisary.